UNITED STATES U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended April 30, 2007 Or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Exchange Act For the Transition Period fromto. Commission File Number 000-21812 FRANKLIN LAKE RESOURCES INC. (Exact name of Registrant as specified in its charter) Nevada 52-2352724 (State of Incorporation) (I.R.S. Identification Number) 172 Starlite Street, South San Francisco, CA 94080 650-588-0425 (Address of principal executive office) (Telephone) N/A (Former name, address, and fiscal year, if changed since last report) Check if issuer (1) filed all reports required to be filed by Section 13 0r 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days x Yes ¨ No Check if issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act) ¨ Yes x No Applicable only to issues involved in bankruptcy proceedings during the preceding five years N/A. Applicable only to corporate issuers Indicate the number of shares outstanding of each of Issuer's classes of common stock as of the latest practicable date 18,034,745 shares as of April 30, 2007 (excludes 435,000 shares which the company is obligated to issue, but has not yet issued, for services received and rent for offices and the Amargosa facility). Transitional small business disclosure format ¨ Yes x No This amendment is filed for the following purposes: (1) To add this paragraph explaining the reasons for filing the amendment; (2) To include a Cumulative from Inception Statement of Cash Flows; (3) To remove the amount of $18,750, described as “Disposal of Water Rights” from the Statements of Cash Flows; (4) To add additional information concerning Related Parted Transactions and Operating Losses in Note 4; (5) To add additional information concerning Stock Options and Warrants in Note 5 (the table will be updated, with April 30,2007 information, if necessary within a few days); and (6) To Correct the wording in the certificate required by Section 302 of the Sarbanes – Oxley Act of 2002 (Exhibit 31.1) PART I FINANCIAL STATEMENTS Item 1 Financial Statements FRANKLIN LAKE RESOURCES, INC. (An Exploration Stage Company) Balance Sheet (Unaudited) (Restated) (Restated) April 30, October 31, ASSETS 2007 2006 Current Assets: Cash $ 3,510 35,942 Total Current Assets 3,510 35,942 Fixed Assets: Office and Plant furniture & equipment 34,801 Accumulated depreciation (30,101 ) (30,101 ) Total Fixed Assets 4,700 - Other Assets: Reclamation bond- net of estimated reclamation costs 19,867 19,867 Water Rights 6,250 6,250 Total Other Assets 26,117 26,117 Total Assets $ 34,327 $ 62,059 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities 14,638 10,146 Advances from officer/shareholder 43,500 - Total Current Liabilities 58,138 10,146 Deferred gain – asset sale 19,293 Stockholders' Equity (Deficit): Preferred Stock, $.001 par value; authorized 5,000,000 shares; no preferred shares outstanding Common Stock, $.001 par value; authorized 45,000,000 shares; 18,034,745 issued and outstanding at April 30, 2007 18,034 17,734,745 issued and outstanding at October 31, 2006 17,734 Additional Paid-In Capital 32,179,731 31,986,555 Deficit accumulated during development stage (32,221,576 ) (32,971,669 ) Total Stockholders' Equity (Deficit) (23,811 ) 32,620 Total Liabilities and Stockholders' Equity (Deficit) $ 34,327 $ 62,059 See accompanying notes to the financial statements - 2 - FRANKLIN LAKE RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) Restated Restated 3 months ended April 30 6 months ended April 30 Restated 2007 2006 2007 2006 Cumulative from date of Inception (May 23, 1986) to April 30, 2007 Revenues Material processing fees $ - $ - $ - $ - $ 4,585 Total Revenue - 4,585 Expenses: Mineral exploration costs 18,149 48,552 58,196 98,470 16,395,919 Depreciation/amortization expenses - 10,119 - 20,238 3,720,244 General and administrative 48,400 36,236 114,532 71,012 11,273,817 Impairment of patents & intellectual property - 1,162,792 Total Expenses 66,549 94,907 172,728 189,720 32,522,772 Other Income: Gain on sale of equipment 2,631 5,262 7,016 Precious metal sales - 26,211 Net Loss (63,918 (94,907 (167,466 (189,720 (32,484,960 Weighted Average Shares Common Stock Outstanding 17,934,745 14,811,953 17,834,745 14,811,953 Net Loss Per Common Share (Basic and Fully Diluted) $ (0.00 $ (0.01 $ (0.02 $ (0.01 See accompanying notes to the financial statements - 3 - FRANKLIN LAKE RESOURCES, INC. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Restated Cumulative from Restated date of inception 6 months ended April 30, (May 23,1986) to 2007 2006 April 30, 2007 Cash Flows used in Operating Activities: Net Loss $ (167,466 ) $ (189,720 ) $ (32,484,960 ) Adjustments to reconcile net loss to net cash Provided by operating activities: Amortization / depreciation 20,238 3,720,244 Proceeds - net book value of equipment, licenses, properties Sold/ abandoned - 2,621,265 Gain on sale of plant equipment (5,262 ) (7,016 ) Impairment of patents & intellectual property 1,162,792 Stock based compensation 52,004 397,829 Common stock issued for compensation, rent and expenses - 43,500 839,823 Changes to Operating Assets and Liabilities: (Increase) decrease in prepaid expenses - - - (Increase) refund of reclamation bonds outstanding - - (19,867 ) Increase in advances from officer/shareholder 43,500 43,500 Increase (decrease) in accounts payable and accrued liabilities 4,492 (2,459 ) 33,388 Net cash used in operations (72,732 ) (128,441 ) (23,639,002 ) Cash Flows used by Investing Activities: Purchases of plant & equipment (4,700 ) - (884,779 ) Sale of plant equipment 50,000 Acquisition of water rights (6,250 ) Acquisition of mineral properties - - (2,152,077 ) Total Cash Flows Used by Investing Activities (4,700 ) - (3,011,856 ) Cash Flows from Financing Activities: Common stock issued for cash 25,000 151,200 23,991,611 Loan proceeds 2,202,407 Advances (Repayments) of debt - affiliates 20,000 514,350 Cash Flows from Financing Activities 45,000 151,200 26,708,368 Net Increase (Decrease) in Cash (32,432 ) 22,759 3,510 Cash at Beginning of Period 35,942 8,652 - Cash at End of Period $ 3,510 $ 31,411 $ 3,510 Supplemental Non-Cash Financing Activities: Common Stock issued for compensation and rent $ 43,500 $ 880,079 Stock based compensation $ 52,004 Common Stock issued for licenses 136,080 Common Stock issued for subsidiary acquisition-mineral properties & equipment 2,286,576 Common Stock issued for mineral properties 1,198,075 Common Stock issued for equipment 1,297,718 Common Stock issued to acquire Xenolix assets net of $25,000 expensed $1,162,792 Xenolix patents and technologies $109,978 capitalized as equipment 1,272,790 Cancellation of shares issued to Xenolix - Equipment returned to satisfy debt , payables 1,299,872 Interest Paid 68,851 Income Taxes Paid 4,078 See accompanying notes to the financial statements - 4 - FRANKLIN LAKE RESOURCES, INC. (An Exploration Stage Company) Notes to Interim Financial Statements April 30, 3007 1. HISTORY Franklin Lake Resources Inc. ("FKLR" or "Company") was originally incorporated in British Columbia under the Canada Business Corporations Act on May 23, 1986, with its principal place of business in Vancouver. In the year 2000, the Company moved its executive and administrative offices to South San Francisco, California, effectively ending its business connections in Canada. On October 15, 2001, the shareholders approved the redomiciliation of the Company to the United States. On October 29, 2001, Articles of Incorporation and Articles of Domestication were filed with the Secretary of State of Nevada and Naxos was "continued" as a Nevada corporation under the name of Franklin Lake Resources Inc. On January 3, 2002, Industry Canada issued a Certificate of Discontinuance, formally ending the Company's legal ties to Canada. On January 9, 2002, the name change (to Franklin Lake Resources Inc.) became effective for trading purposes. At the same time, a reverse split of the Company's shares on the basis of one new share for each ten shares held also became effective and the Company received a new symbol, FKLR. The Company is in the business of exploring for precious metals, developing processes for extracting them from the earth, and, if warranted, developing sites for possible development. The Company's principal property consists of interests in 58 placer association claims, covering approximately 8,000 acres, at Franklin Lake, near Death Valley Junction, California, on land owned by the United States Government and managed by the Bureau of Land Management (BLM). The Company is an exploration stage company as defined in Statement on Financial Accounting Standard No. 7 (SFAS 7) (Accounting and Reporting by Development Stage Companies). Further, as a “reporting company”pursuant to the Securities Exchange Act of 1934, as amended, the Company’s financial reports includethe information required by provisions of Regulation S-X under that Act, and specifically Industry Guide 7 therein, applicable to the companies engaged in mineral exploration and development. Basis of Presentation The Interim financial statements of the Company for the three months and six months ended April 30, 2007 were not audited. The financial statements are prepared in accordance with the requirements for unaudited interim periods, and consequently do not include all disclosures required to be in conformity with accounting principles generally accepted in the United States of America. These financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations for the interim periods presented. All adjustments are of a normal recurring nature, unless otherwise disclosed. 2. SIGNIFICANT ACCOUNTING POLICIES (a) Accounting Methods The Company recognizes income and expense based on the accrual method of accounting. (b) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (c) Dividend Policy The Company has not adopted a policy regarding the payment of dividends and does not anticipate payment of dividends in the future. (d) Mineral Properties and Equipment The Company has expensed the costs of acquiring and exploring its properties during the periods in which they were incurred, and will continue to do so until it is able to determine that commercially recoverable ore reserves are present on the properties. If it determines that such reserves exist, it will capitalize further costs. Reclamation bonds for which the Company has posted refundable cash deposits cover the restoration and rehabilitation of the Company’s BLM properties. The Company does not believe that it has significant environmental, rehabilitation or restoration expenses for the exploration operations it has conducted to date. The Company believes that its cash deposits could be refunded without significant additional expenditures to restore its exploration properties. The Company has not recorded an increase in the estimated recoverable deposits until it has received a more formal notification of its reduced exposure to environmental, rehabilitation, and restoration expenses. The Company has a deposit in the amount of $58,000 available to cover reclamation costs. The Company has reflected a net recoverable value of $19,867 based upon estimates of those costs. The Company will reflect an increase in the value of its deposits when it is able to reduce them based upon regulatory approvals and a refund of its deposit. (e) Basic and Dilutive Net Income (Loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actively outstanding in accordance with SFAS 128 “Earnings Per Share.” Diluted net income (loss) per share amounts are computed using the weighted average number of common shares and common equivalent shares outstanding as if shares had been issued on the exercise of any common share rights unless the exercise becomes antidilutive and then only the basic per share amounts are shown in the report. (f) Comprehensive Income The Company adopted SFAS 130, “Reporting Comprehensive Income”, which requires inclusion of foreign currency translation adjustments, reported separately in its Statement of Stockholders’ Equity, in other comprehensive income. Such amounts are immaterial and have not been reported separately. The Company had no other forms of comprehensive income since inception. (g) Stock Based Compensation On November 1, 2006 the Company adopted SFAS 123, Share-Based Payments (SFAS 123R), which requires the measurement and recognition of compensation expense for all share-based awards made to employees and directors based on estimated fair values. In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin 107 (SAB 107) relating to SFAS 123(R) regarding the adoption of the provisions of SFAS 123(R). The Company has applied the provisions of SAB 107 in its adoption of SFAS 123(R) using the modified prospective transition method, which requires the application of the accounting standards beginning in fiscal years ended after December 15, 2005. The Company’s interim financial statements for the three and six months ended April 30, 2007 reflect the impact of SFAS 123(R). In accordance with the modified prospective transition method, the Company’s financial statements for prior periods do not include the impact of SFAS 123(R). Stock compensation expense recognized during the period is based on the value of share-based awards that are expected to vest during the period. Stock compensation expense during the period also includes compensation expense for share-based awards that vested in a prior period but that had not been recognized as compensation expense in the prior period financial statements. - 5 - (h) Income Taxes The Company utilizes the liability method of accounting for income taxes. Under the liability method, deferred tax assets and liabilities are determined based on the differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to reverse. An allowance against deferred tax assets is recognized when it is more likely than not, that such tax benefit will not be realized. On April 30, 2007, the Company had net operating losses to be carried forward in the amounts of approximately $31,000,000. The tax benefit of approximately $4,650,000 at April 30, 2007 has been fully offset by a valuation reserve because the use of the future benefit is doubtful since the Company has not generated taxable income since inception. The net operating loss expires starting 2006 through 2027. Due to the uncertainty regarding the Company’s future profitability, the future tax benefits of its losses have been fully reserved and no net tax benefit has been recorded in these financial statements. (i) Fair Value of Financial Instruments The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, tax credit recoverable, reclamation bond, accounts payable and accrued liabilities, amount due to a director and loan payable. (j) Recent Accounting Pronouncements The Company does not expect that the adoption of other recent account pronouncements will have a material effect on its financial statements. (k) Revenue Recognition Revenue will be recognized on the sale and delivery of a product or the completion of a service provided. (l) Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. (m) Financial and Concentration Risk The Company does not have any concentration or related financial credit risk. 3. COMMON STOCK The trading volume of the Company’s shares is low and the price per share is highly volatile based upon relatively small amounts of trading activity. The price of shares in sales by the Company for cash and the values of shares issued in other transactions are determined by private negotiations between the parties involved. The Company issued 200,000 shares to the President through the exercise of warrantsfor cash in the amount of $20,000. The Company also issued 100,000 shares with 100,000 warrants to an individual (already a stockholder)for cash in the amount of $25,000. These warrants allow the individualto purchase up to an additional 100,000 shares at an exercise price of $0.25 per share. These warrants expire on February 29, 2008. - 6 - 4. RELATED PARTY TRANSACTIONS AND OPERATING LEASES During the periods covered by this Report, the Company has received management services, office space (including supplies and customary office services), and the use of land and buildings for its testing and production facility from its president. All such items are payable only in shares of Company stock, not in cash. and, pursuant to agreement, they are valued at a total of $21,750 for the three-month period and $65,250 for the nine-month period. (See preceding Note 3, Common Stock.) The Company also leases most of the equipment in the Amargosa facility from its president for $1.00 per month. He purchased the equipment from the Company during the prior fiscal year for a total price of $50,000, with an agreement to lease it back to the Company for $1.00 per month through March 31, 2008. The items of equipment covered by this transaction include all the equipment at the facility as of July 31, 2006, except the large Lyden dryer; nor does it include equipment, having a book value of approximately $4,700, acquired since that date. 5. STOCK OPTIONS & WARRANTS In 2004, the Company granted 2,000,000five-year stock options to two officers of the Company as consideration for their past services and as incentive for future services.All options were vested immediately and are exercisable at a price equal to the fair market value on the date of the grant. In October 2006 (the last month of the preceding fiscal year), 230,770 options were exercised by an officer.As of April 30, 2007there were 1,769,230 options outstanding unchanged from October 31, 2006.Warrants are issued as an incentive to investors to purchase Company stock, as compensation to an employee for services, and as payment for rent.As of October 31, 2006, 2,700,000 warrants were outstanding; of these 819,500 warrants were scheduled to expire on January 31, 2007, and the remainder were scheduled to expire in varying numbers at the end of each of the subsequent quarters during the current fiscal year ending October 31, 2007 (as detailed in the Company’s Annual Report on Form 10-KSB for the year ended October 31, 2006).In January, however, the board of directors extended expiration dates of all such warrants for a period of one year, so that the warrants will now expire on January 31, 2008, and at the ends of the following quarters during the fiscal year ending October 31, 2008.During the second quarter, the company issued 100,000 new warrants to an investor, and 200,000 existing warrants were exercised; thus, there were 2,600,000 warrants outstanding at April 30, 2007. The Company makes a determination of the estimated fair value of share-based awards using the Black-Scholes option-pricing model. The Black-Scholes model is affected by the Company’s stock price as well as assumptions regarding certain complex and subjective variables. These variables, include, but are not limited to, the Company’s expected stock price volatility over the term of the awards and the actual and projected employee stock option exercise behaviors. The Company accounts for its stock options and warrants in accordance with SFAS 123(R) which was adopted by the Company on November 1, 2006.Prior to the adoption of SFAS 123(R), the Company accounted for share-based awards to employees and directors using the intrinsic value method in accordance with Accounting Principles Board Opinion 25 (APB 25). Under APB 25, when the exercise price of the employee stock options is equal to the estimated market price of the stock on the date of the grant, no compensation expense is recorded. All of the employee stock options issued by the Company prior to November 1, 2006 were issued under that criteria. The Company had previously adopted the disclosure-only provisions of SFAS 123 with respect to share-based payments.Warrants were issued at less than fair market value; accordingly, related compensation expense was reported in the financial statements.The company had previously adopted the disclosure-only provisions of SFAS 123 with respect to share-based payments. Utilizing the Black-Scholes option-pricing model, the share-based compensation expense for the interim period ended January 31, 2007 totaled $ 38,784. There was no share-base compensation expense recognized during the three months ended April 30, 2007. (see Note 8 below) - 7 - For the six months ended April 30, 2006, the Company used the intrinsic value method of accounting for its share-based compensation.Accordingly, the following shows the pro-forma disclosures, as required by FAS 123R, as if the fair value method of accounting were used for the six months ended April 30, 2006. Three months ended April 30, 2006 Net (loss) as reported $ (94,907 ) Pro-forma compensation expense $ (24,478 ) Pro-forma net (loss) (restated) $ (119,385 ) Weighted average shares common stock outstanding 14,811,953 Net loss per share: Basic $ (0.01 ) Basic and diluted – pro-forma $ (0.01 ) Six months ended April 30, 2006 Net (loss) as reported $ (189,720 ) Pro-forma compensation expense $ (48,956 ) Pro-forma net (loss) (restated) $ (238,676 ) Weighted average shares commonstock outstanding 14,811,953 Net loss per share: Basic $ (0.02 ) Basic and diluted – pro-forma $ (0.02 ) 6. METALS EXTRACTION AGREEMENT On November 30, 2004, the Company entered into a Metals Extraction Agreement with MR3 Systems, Inc. (MR3) whereby both parties agreed to jointly expand and operate a facility at the “Amargosa” site to process Source Material from Franklin Lake Playa in order to extract precious metals for sale to refiners and other third parties. As part of the agreement MR3 was to obtain financing to construct and operate the facility. MR3 had represented to the Company that it had developed the technology necessary for such extraction. Subsequent to the end of the fiscal year on October 31, 2005, management of the Company made a determination that MR3 had not met its obligations under the agreement. On November 21, 2005 management sent a letter to MR3 in which the Company terminated the agreement. As of April 30, 2008, MR3 has not given the Company any notice that it disagrees with any of the facts or conclusions in the letter or that it disputed the termination. 7. GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. The Company has incurred losses since its inception and has not yet been successful in establishing profitable operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern. Continuance of the Company as a going concern is dependent upon obtaining additional working capital through loans and/or additional sales of the Company’s common stock. There is no assurance that the Company will be successful in raising this additional capital or achieving profitable operations. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. [END OF NOTES TO FINANCIAL STATEMENTS] - 8 - Item 2 Management's Discussion and Analysis or Plan of Operation In April 2006, we filed an application for our pilot plant testing facility in Amargosa Valley, Nevada, with the State's Division of Environmental Protection. In addition to routinequestions and requests for additional information, they also required that we verify that we will have adequate water resources to operate the facility. Accordingly, we entered into a contract to purchase 10 acre-feet of water rights, at a total cost of $25,000, one-fourth of which, $6,250, was paid during the fourth quarter of fiscal 2006, with the balance being payable in January 2007. Before making that payment, however, we renegotiated the contract and agreed to purchase only two acre-feet of water, for which we would pay $6,250; since this was the amount we had already paid, no further payment was due. We have also filed an application to the Bureau of Land Management of the Federal Government for permission to extract the dirt we will need from our claims at Franklin Lake, and we are awaiting its action. We are currently working with three different types of concentrators and attempting to determine the most effective method of concentrating the raw material and also the most efficient means of processing the resulting concentrate. We are also seeking to obtain the few pieces of additional equipment we still need. If we can do these steps effectively, we should be able to begin using our pilot plant promptly after we receive the appropriate governmental approvals. Our goal is to be able to process three to five tons per day on a regular and consistent basis. At the same time, this should allow us to work out any kinks that may exist in the equipment and processes and to achieve a better yield of gold from our material. We do not expect the early operation of the pilot plant to be profitable. Accordingly, as our results warrant, we will increase our production in an attempt to achieve profitability as soon as possible. At this time, we have no way of knowing when, or if, that will happen. Although we had previously stated that we believed we would know, by October 31, 2006, with a higher degree of reliability than before, whether we would ultimately be able to develop an economically viable business, we do not yet have that answer. If, however, it does turn out that the likelihood of success is positive, the company will require funds for additional equipment for the pilot plant, technical and professional consultants, additional technical staff, claims maintenance fees, accounting and auditing, the purchase of water rights, ongoing administrative expenses, and a contingency reserve. We estimate these items will require additional funds of approximately $300,000 to $500,000 to cover the next six months to one year. This is a substantially greater sum than the company has been able to raise in recent years, and, if it cannot obtain such funds, it probably will not be able to continue in business. At the end of fiscal year on October 31, 2006, we had approximately $36,000 cash on hand. All of the funds received during that year and the prior year were from Father Gregory Ofiesh, our president, a total of $500,000. Still unable to find other investors, during the first quarter of this year, he promised the board of directors that he would invest another $100,000 by exercising warrants he has received in connection with prior investments, and he made two payments of a total of $20,000. Then, at the end of the quarter on January 31, 2007, cash on hand was approximately $10,100. Shortly after this, the company received $25,000 from an existing stockholder in a private placement, and then, at the end of February, we had approximately $18,100 on hand. At the end of the second quarter on April 30, 2007, we had only $3,510 cash on hand, but during May we received $45,000 from Father Gregory Ofiesh, the Company president upon the exercise of warrants to purchase 450,000 shares of common stock. This Item is essentially unchanged from the corresponding provision in the Form 10-QSB for the three-month period ended January 31, 2007. We are continuing to work with governmental regulatory agencies to obtain the permits we require and to complete our Amargosa facility so it will be able to process our material effectively and efficiently. Item 3 Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, an evaluation was made by our chief executive officer, who is also our acting chief financial officer, of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e), under the Securities Exchange Act of 1934 ("Act")). Based on that evaluation, our chief executive officer, in that capacity and in his capacity as acting chief financial officer, concluded that these disclosure controls and procedures were effective as of that time. In addition, no change in our internal control over financial reporting (as defined in Rule 13a-15(f), under the Act) occurred during our most recent fiscal quarter that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. Changes in Internal controls There were no significant changes in the company's internal controls or in other factors that could significantly affect those controls since the most recent evaluation of such controls. - 9 - PART II OTHER INFORMATION Item 1 Legal Proceedings None Item 2 Unregistered Sales of Equity Securities and Use of Proceeds During the period covered by this report, in a private placement of its common stock, the Company issued 100,000 shares to an individual investor (already a stockholder), at a price of $0.25 per share, a total of $25,000. The shares were accompanied by warrants to purchase an additional 100,000 shares at the same price for a period of one year.The company also issued 200,000 shares to its president upon the receipt of$20,000 in the exercise of warrants to purchase the shares. Item 3 Defaults upon Senior Securities None Item 4 Submission of Matters to a Vote of Security Holders None Item 5 Other Information None Item 6 Exhibits and Reports Filed on Form 8-K (including items filed after the end of the period covered by this Report) EXHIBITS Exhibit No. Description 31.1 Certification under Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification under Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) REPORTS ON FORM 8-K None - 10 - SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, duly authorized. Date June 13, 2007 FRANKLIN LAKE RESOURCES INC. (Registrant) By /s/ Father Gregory Ofiesh Father Gregory Ofiesh President and Chief Executive Officer
